In an action to recover damages for personal injuries sustained in a collision between a taxicab, in which respondent was riding as a passenger, and a truck, judgment for respondent and order denying motion for a new trial unanimously affirmed, with costs. The appellant has no standing to contest the dismissal of the complaint as against its *876codefendant; nor may it place the burden of justifying such dismissal on the respondent, against whom it was rendered. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.